This court takes judicial knowledge of the fact that appellee, the city of Tuscaloosa, is a city within this state having 6,000 or more inhabitants. Federal Census 1920.
By express terms of the statute (Code 1923, § 1954), the police jurisdiction of said city extends to and covers all adjoining territory within 3 miles of the corporate limits thereof; and, by virtue of the statute (Code 1923, § 1935), the recorder of said city is especially vested with and may exercise, not only in the city limits, but also within the police jurisdiction thereof, full jurisdiction in criminal and quasi criminal matters, and may impose the penalties prescribed by ordinance for the violation of such ordinance, etc. The mere fact that another and different sovereignty may also have and exercise similar jurisdiction could not, and does not, deprive the appellee city of the jurisdiction, supra, conferred by statute. However, a judgment in one court of competent jurisdiction could be properly pleaded in bar to an action for the same or identical offense in another court of like jurisdiction. This disposes of the principal insistence of error on this appeal, although other questions are presented.
The special plea interposed by defendant to the complaint was clearly subject to the demurrer. The alleged matters of defense contained in said plea were available to defendant under the plea of the general issue, or, as here, the plea "not guilty." It is not necessary to allege in a complaint, or indictment, where the offense was committed. This is a matter of proof, and upon the trial of a cause it must be proved that the offense complained of was committed within the jurisdiction of the court where the case is being tried.
This appellant was convicted for the violation of a certain ordinance of the city of Tuscaloosa; the specific charge being a violation of the prohibition laws.
The objections to the introduction of the city ordinance in evidence were not well taken, and the exceptions reserved in this connection are without merit. Cooper v. Town of Valley Head, 101 So. 874, 212 Ala. 125; Strickland v. Samson,80 So. 166, 16 Ala. App. 592; Lane v. City of Tuscaloosa, 67 So. 778,12 Ala. App. 599; Glenn v. City of Prattville, 71 So. 75,14 Ala. App. 621.
The exceptions reserved to the court's other rulings upon the testimony are so patently without merit we need not discuss them.
There was conflict in the evidence; therefore the affirmative charges requested by defendant were properly refused. Moreover, the bill of exceptions does not recite that the evidence therein contained was all, or substantially all, of the evidence introduced upon the trial of this case.
Charge 2 was properly refused.
The motion for new trial was overruled, and defendant excepted. The grounds upon which the motion for new trial was based, relate to matters pertaining to the main trial only. These questions have been hereinabove discussed and no reiteration is necessary. The motion was properly overruled.
Affirmed.
SAMFORD, J., concurs in the conclusion. *Page 288